 498DECISIONSOF NATIONALLABOR RELATIONS BOARDIn these circumstances, and in accord with established Board prece-dent, the Board would assert jurisdiction over Terrizzi, the primaryEmployer, and Schmidt, the secondary employer, affected by thePetitioner's secondary activities, whether or not such activities are infact violative of Section 8(b) (4) of the Act.5 In view of the fore-going, the Board finds no merit in the primary Employer's conten-tion that the Petitioner's secondary activity may not be violative ofSection 8(b) (4) of the Act, nor in the further contention that thedispute is nonlabor in character.Advisory opinions are renderedonly on the jurisdictional issue presented by the facts submitted andthe Board will not presume to render an opinion on whether the sub-ject matter of the dispute is governed by the Act. See Board's State-ments of Procedures, Section 101.40.Finally, the fact that neitherSchmidt nor Chester Association are parties to the court litigation orto the proceeding herein would not prevent the Board from assertingjurisdiction herein.'Accordingly, the parties are therefore advised, under Section102.103 of the Board's Rules and Regulations, Series 8, as amended,that, on the facts here present, the commerce operations of Terrizzi,the primary Employer, and those of Schmidt, the secondary employer,at Philadelphia, Pennsylvania, the location affected by the Petitioner'ssecondary conduct are such that the Board would assert jurisdictionwith respect to labor disputes cognizable under Section 8 or 10 of theAct.SeeJemcon Broadcasting Company,supra; andMadison BuildingifConstructionTrades Council,etat.(Wallace Hildebrandt,et at.,d/b/a H d K Lathing Co., at al.),134 NLRB 517.SeeJemcon Broadcasting Co., supra,where none of the secondary employers affectedby the anion's activities therein were parties to the court litigationor to the Board'sadvisory opinion proceeding.Budd Electronics,Inc., and Lewyt Corporation, Co-EmployersandDavid J.Rivkin.CaseNo. 2-CA.-7/.96.June 6, 1962DECISION AND ORDEROn May 24, 1,961, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent Budd Electronics, Inc. (referred to herein as Budd), hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action.The Trial Examiner also recommended that the com-plaint be dismissed is to Respondent Lewyt Corporation. Thereafter,the Respondents and Local 1614, International Brotherhood of Elec-tricalWorkers. AFL-CIO (referred to herein as the Union), filed1,37NLRB No. 53. BUDD ELECTRONICS, INC., AND LEWYT CORPORATION499exceptions and briefs in opposition to the Intermediate Report.TheGeneral Counsel also filed exceptions and a supporting brief as tocertain factual findings of the Trial Examiner and as to his recom-mended dismissal of the complaint against Respondent Lewyt.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this caseand, finding merit in the exceptions of the Respondents and the Union,hereby adopts the findings, conclusions, and recommendations of theTrial Examiner only insofar as they are consistent with our Decisionand Order.The complaint alleged that the Respondents had discriminatorilydischarged six timekeepers for engaging in a protected strike.TheRespondents and the Union contended that the timekeepers were dis-charged because of their unprotected activities in engaging in a strikewhich was in violation of the no-strike clause contained in a validexisting contract between Budd and the Union.Whether the strikeis to be considered as a protected or an unprotected activity dependssolely on whether the contract which covered the timekeepers was ineffect on the date of their strike, July 1, 1960. Contrary to the TrialExaminer, we conclude that the contract was in effect, that the no-strike clause was violated by the concerted action of the timekeepers,and that their discharge was not a violation of Section 8 (a) (1) or (3).The Union represented two separate units at the Budd plant; a pro-duction and maintenance unit consisting of about 600 employees anda timekeepers unit consisting only of the 6 employees involved here.The contract for the production and maintenance unit had a termina-tion date of April 30, 1960, while the termination date under the time-keepers contract was May 30, 1960.Both contracts provided forautomatic renewal unless either party gave notice of modification ortermination at least 60 days in advance of the respective terminationdates.Both contracts contained no-strike clauses providing that viola-tion could result in immediate discharge of the strikers and legal actionagainst the Union.The Union sent appropriate notice of its intention to modify theproduction and maintenance agreement and the parties commencedbargaining thereon approximately 60 days before April 30.Realizingthat they were unable to negotiate a new agreement by April 30,they agreed to extend the production and maintenance contract un-tilJune 30, and negotiations thereon continued until about midnight,June 29, when the parties finally settled on terms for it new produc-tion and maintenance. contract.While. these protracted , negotia-tionswere going on,. the Union 'had failed' to .give, notice. of 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDany intention to modify the timekeepers contract 1 and no formalactionwas taken as to it, either before or after its terminationdate of May 30.When final settlement was reached on the terms ofthe production and maintenance contract, the parties prepared to con-sider modification of the timekeepers agreement.Budd's negotiatorsaid that he would stay all night if necessary, but in view of the hourand because Sanchez, the president of the Union, was scheduled tobegin his vacation on the next day or so, the Union and Budd agreedthat they would wait another 2 weeks until Sanchez returned, beforenegotiating an agreement for the timekeepers.The next day, June 30,when the timekeepers reported for work, they learned what had hap-pened the night before.The following day, July 1, with no notifica-.tion to their Employer and without the approval of their Union, thesix timekeepers concertedly left their jobs.On learning of theirwalkout, Budd immediately discharged them.The. Trial Examiner found that the timekeepers' action could nothave violated the no-strike clause of the timekeepers contract, sincehe also found that such agreement had expired on June 30, upon,expiration of the April 30-June 30 extension agreement.He believedthat the actions of Budd and the Union during the negotiations priorto June 30 indicated an intent on their part to abandon the whole ne-gotiating scheme contemplated by the timekeepers contract, of whichthe no-strike clause was a part.We do not believe that the Trial Examiner's conclusions about thepresumed intention of the parties to terminate the contract are in factsupported by the record.We find no basis for concluding that Buddor the Union intended the timekeepers agreement to expire either onMay 30 or June 30. On the contrary, we are satisfied that the parties,concerned with the major problem of reaching an agreement for theproduction and maintenance unit of 600 employees, considered thatnegotiations for a timekeepers agreement could perhaps be quicklydisposed of once settlement had been reached in the larger unit.Ab-sent any 60-day notice to modify or terminate the timekeepers agree-ment, this agreement would have automatically renewed itself byJune 1, 1960, unless such renewal was otherwise forestalled meanwhile,by agreement.A party's untimely notice to modify the agreementwould not by itself forestall automatic renewal but would be treatedmerely as a request for modification by mutual assent.'Here, theiThis is the finding made by the Trial Examiner.The General Counsel's exceptionscontend that the Union had sent a written notice to forestall the automatic renewal ofthe timekeepers contract,based on a prehearing affidavit of Budd's personnel managerthat such a notice had been received.The Trial Examiner,however,credited the testi-mony of the personnel manager at the hearing,which was corroborated by that of theUnion's president,that no such notice had been received or sent.We see no reason tooverrule the Trial Examiner's finding that the Union had failed to give Budd timely noticeof its desire to modify the timekeepers contract.s DeiuweMetal Furniture Company,121 NLRB 995, 1002. THE F. A. BARTLETT TREE EXPERT Co.501mutual assent of Budd and the Union on June 29 to negotiate changesin the old agreement clearly manifested their understanding that thetimekeepers agreement, as automatically renewed on May 30, wouldremain in effect until modified, and nothing that the parties did beforeor after June 29 indicates a contrary intention.3Thus, in the absence of any showing that Budd and the Union hadterminated the timekeepers contract, we find that it was in effect onJuly 1when the timekeepers engaged in their strike. The Respondentwas therefore free under terms of the no-strike clause to dischargethese employees for their contract violation.We shall accordinglydismiss the complaint.[The Board dismissed the complaint.]8 SeeNew England Lead Burning Company, Inc,133 NLRB 863,where the Board foundthat a notice of termination may be revoked by a mutual oral agreement the effect ofwhich was to permit automatic renewal of a contract.The F. A. BartlettTree Expert Co.,PetitionerandInternationalHod Carriers, Building and Common LaborersUnion ofAmerica, AFL-CIO, Local No. 1353.Case No. 9-RM-251. June6, 196SUPPLEMENTAL DECISION AND DIRECTION OFSECOND ELECTIONPursuant to a Decision and Order of the National Labor RelationsBoard 1 dated July 27, 1961, a hearing was held on August 18, 1961,before Cassius B. Gravitt, Jr., hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.In its petition, the Employer requests an election in a unit comprisedof all employees employed and working out of the Charleston, WestVirginia, office of the Employer and under the supervision and direc-tion of the local supervisor of that office, excluding office clerical em-ployees, temporary employees, technical employees, professional em-ployees, guards, and supervisors as defined in the Act.The Unionagrees to the appropriateness of this unit, which is the unit certifiedby the Board in August 1959 and covered by contract between the Em-ployer and the Union, except that the Union, contrary to the Em-ployer, would include temporary employees and exclude temporaryforemen.The Employer, which is engaged chiefly in line clearance for a powercompany within a 50-mile radius of Charleston, trims and fells trees,1Not published in NLRBvolumes.137 NLRB No. 56.